ORDER AFFIRMING REMAND RESULTS
Tsoucalas, Judge:
This Court, having received and reviewed the Department of Commerce, International Trade Administration’s Final Results of Redetermination (“Remand Results”), dated January 13, 1995, Pursuant to Court Remand, RHP Bearings, et al. v. United States, Slip Op. 94-176 (Nov. 14, 1994), and not having received any responses to the Remand Results, it is hereby
Ordered that the Remand Results filed by the Department of Commerce, International Trade Administration, having complied with the Court’s Remand Order, are affirmed.